CASE NO. 05-15-00520-CV




     IN THE MATTER OF                                    §     FIFTH COURT OF APPEALS
     THE MARRIAGE OF                                     §
                                                         §
     MONICA YVETTE MANNING                               §     DALLAS       COUNTY, TEXAS
     AND                                                 §                              22     25
                                                                                        \J"I   -r-
     ZACHARIAH CEDRIC MANNING                            §                       £      rx.    O
                                                                                               o
                                                         §
                                                                                          1
     IN THE INTEREST OF                                  §                       *N^J
                                                                                               -»h-i
                                                                                               oc
     ZCM, MRM AND EPM                                    §     STATE OF TEXAS           -o      ' 2T
                                                                                        =E     35
                                                                                  rn    J=
                                                                                               -8
                                                                                        N>
                                                                                               c/s>
                                                                                        oo


                           MOTION FOR CLERK RECORD EXTENSION


The clerk record is soon to become past due or is past due in the above referenced cause. This
was an accelerated case, but due to a typo in the Notice of Appeal, thus a First Amended Notice
of Appeal was filed on May 1, 2015.

       1. Appellant has been unable to get in contact with the Court Reporter.

       2. Furthermore Appellant was sick 7 days of the required days for submitting the
           requested information.

Forthese extraordinary reasons is why Appellant is requesting the extension of 30 days or
deemed fair reasonable by said Court.

Trial Court Case No. DF-13-22954



                                        ZACHARIAH C. MANNING, PRO SE




                                        Zach^Wah C. Manning Pro Se
                                        82f5Forest Ln.
                                        Dallas, Texas 75243
                                        Telephone: (214) 597-8887
                                        E-mail: manabar(a)hotmail.com
                                         Certificate of Service
        I certify that a true copy of this MOTION FOR CLERK RECORD EXTENSION was served
in accordance with rule 9.5 of the Texas Rules of Appellate Procedure on each party or that party's
lead counsel as follows:



Kenneth Harter, Lead Attorneyfor Monica Yvette Manning

1620 E. Beltline Rd., Carrollton, TX 75006, Address ofservice

Personal & Email, Method ofservice

May 1,2016, Date ofservice




        A copy of this notice is being filed with the appellate clerk in accordance with rule 25.1(e)
of the Texas Rules of Civil Procedure.




                                                 Zaclwian C. Manning
                                                ProSefbr HUSBAND